Citation Nr: 0620141	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision that, in 
part, granted an increased, 20 percent, rating for a service-
connected left ankle disability.  The veteran continues to 
appeal for a higher rating for this disability.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993). 

In January 2004, the Board remanded this matter to the RO for 
further action in compliance with the Veterans Claims 
Assistance Act (VCAA). 

In January 2005, the veteran appointed Veterans of Foreign 
Wars of the United States as his new representative, to 
replace Disabled American Veterans. The Board recognizes the 
change in representation.  See 38 C.F.R. § 20.1304 (2005).

After accomplishing the requested action, the RO continued 
the denial of the claim (as reflected in the October 2005 and 
February 2006 Supplemental SOCs (SSOCs)), and returned this 
matter to the Board for further appellate consideration.

In April 2006, following RO certification of this case to the 
Board, the veteran submitted to the RO additional evidence 
which was forwarded to the Board.  In a June 2006 informal 
hearing presentation, the veteran's representative waived 
initial RO consideration of the evidence.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  






REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though it will, regrettably, 
further delay an appellate decision on the claim on appeal.

The Board finds that, upon review of the record, that the 
medical findings pertaining to the veteran's service-
connected left ankle disability are not fully responsive to 
the applicable rating criteria, and, thus, do not accurately 
reflect the overall severity of this disability.  In this 
regard, the Board notes that the currently assigned 20 
percent rating for the veteran's left ankle disability is the 
maximum rating assignable under Diagnostic Codes 5010-5271, 
for traumatic arthritisi rated on the basis of limitation of 
motion of the left ankle.  See 38 C.F.R. §4.71a, Diagnostic 
Codes 5010-5271 (2005).  However, to determine whether a 
higher rating for the veteran's service-connected left ankle 
disability is assignable under any alternative diagnostic 
code-to include Diagnostic Code 5270 (pursuant to which 
ankylosis of the ankle is evaluated)-additional medical 
findings are needed.  

The most recent, January 2002 examiner did not provide range 
of motion findings of the left ankle, consistent with 38 
C.F.R. § 4.71, Plate II (standard range of ankle motion is 
dorsiflexion to 20 degrees and plantar flexion to 45 
degrees), nor are any such findings included in VA medical 
records dated up to January 2006.  Moreover, while a private 
physician assessed osteoarthritis with ankylosis in November 
2003, that physician did not include range of motion finding 
or otherwise comment further upon the notation of ankylosis. 

Hence, comprehensive findings as to limitation of ankle 
motion and ankylosis, along with findings as to any 
additional loss in range of motion due to any of the factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 
8 Vet. App. 202, 205-207 (1995), to include whether any such 
loss results in disability comparable to anklyosis, are 
needed to properly evaluate the current severity of the 
veteran's left ankle disability.  

The Board also notes that the record reflects diagnoses of 
additional disability that may potentially affect ankle 
function-to include venous insufficiency of the left lower 
extremity (for which the veteran receives nonservice-
connected pension benefits) and peripheral neuropathy of 
unknown etiology.  Hence, on examination, the physician 
should indicate whether it is possible to separate symptoms 
of the veteran's nonservice-connected left ankle disabilities 
from those of the service-connected left ankle disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is 
not possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected one, 
the reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability).

As Board finds that further examination of the veteran's left 
ankle, with specific findings consistent with the above is 
needed to fully and fairly evaluate the veteran's claim for a 
higher rating (see 38 U.S.C. § 5103A), the RO should arrange 
for the veteran to undergo VA orthopedic examination at an 
appropriate medical facility. The veteran is hereby notified 
that failure to report to any such scheduled examination, 
without good cause, will result in a denial of the claim for 
an increase.  See 38 C.F.R. § 3.655(b) (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further VA 
examination,  the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical  Center (VAMC) in Kansas City, Missouri, dated 
from November 2004 to January 2006.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA  adjudicators during 
the consideration of a claim, regardless  of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2  Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Kansas City, Missouri VAMC 
since January 2006, following the procedures prescribed in 38  
C.F.R. § 3.159 (2005) as regards requesting records from  
Federal facilities.

Further, to ensure that all due process requirements are met,  
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims  
on appeal. The RO's notice letter to the veteran should  
explain that he has a full one-year period for response.  See  
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. §  
5103(b)(3) (West Supp. 2004) (amending the relevant statute  
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO should consider the additional 
evidence submitted in April 2006 (notwithstanding the waiver 
of initial RO consideration of that evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Kansas 
City VAMC all outstanding pertinent 
records of  evaluation and/or treatment 
of the veteran's left ankle, from January 
2006 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) (2005) as regards requesting 
records from Federal facilities.  All  
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient  
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and  
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should also ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as regards rating claims, as 
appropriate. The RO's letter should 
clearly explain to the veteran that he 
has a full one-year  period to respond 
(although VA may decide the claims within 
the one-year period).
 
3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report  
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The examiner should perform range of 
motion testing of the left ankle 
(reported in degrees) the examiner and 
the examiner should indicate whether, 
during the examination, there is 
objective  evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
ankle.  If pain on motion is observed, 
the examiner should indicate the degree 
at which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such  
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran has 
actual ankylosis of the left ankle (or 
comparable ankylosis, based on functional 
limitations due to one or more of the 
factors noted above).  If so, the 
examiner should indicate the extent of 
such ankylosis, as whether the veteran 
has any abduction, adduction, inversion o 
eversion deformity.  

In rendering the above-referenced 
findings, the examiner should, to the 
extent possible, distinguish the symptoms 
of the service-connected left ankle 
disability from those attributable to 
nonservice-connected left ankle 
disabilities; however, if it is not 
medically possible to do so, the examiner 
should clearly so state, and indicate 
that the findings are indicative of 
overall left ankle impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain  
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical  
facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
to the scheduled examination, the RO must 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence (to include the 
additional evidence submitted in April 
2006) and legal authority (to include 
consideration of functional loss due to 
pain and other factors, pursuant to 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, 
cited to above).

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


